EXHIBIT 10.4


Comerica Logo [pei_comerica.jpg]


FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is dated
as of August 29, 2007 by and between KINERGY MARKETING, LLC, an Oregon limited
liability company ("Borrower") and COMERICA BANK, a Michigan banking
corporation, with its offices located at 333 W. Santa Clara Street, San Jose,
California 95113 ("Bank").
 
RECITALS
 
A.    Borrower and Bank have previously entered into that certain Loan and
Security Agreement (Accounts and Inventory) dated August 17, 2007 (the "Loan
Agreement").
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.
 
1.         Incorporation by Reference. The foregoing Recitals and the Loan
Documents (as defined in the Loan Agreement) are incorporated herein by this
reference as though set forth in full herein. Capitalized terms not otherwise
defined herein shall have the meanings given such terms in the Loan Agreement.
 
2.         Ratification of Indebtedness. Borrower ratifies and reaffirms the
Indebtedness, without setoff, defense, or counterclaim.
 
3.        Amendment to the Loan Agreement. The Loan Agreement is hereby amended
as set forth herein.
 
3.1.  Amendment to Section 1.10 of the Loan Agreement. Section 1.10 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
"1.10  "Borrowing Base" means an amount equal to the sum of: (a) eighty percent
(80%) of the Net Amount of Eligible Accounts; plus (b) the sum of (i) seventy
percent (70%) of the Value of Eligible In Storage Inventory; provided that the
aggregate amount of Advances made under this Subsection 1.10(b)(i) shall not
exceed Ten Million and 00/100 Dollars ($10,000,000.00); plus (ii) seventy
percent (70%) of the Value of Eligible In Transit Inventory; provided that the
aggregate amount of Advances made under this Subsection 1,10(b)(ii) shall not
exceed Four Million and 00/100 Dollars ($4,000,000.00); further provided that
the aggregate amount of Advances made under Subsection I .10(b) for Inventory
consisting of bio-diesel shall not exceed One Million and 00/100 Dollars
($1,000,000.00)."

 
1

--------------------------------------------------------------------------------

 



3.2.  Amendment to Section 1.23 of the Loan Agreement. Section 1.23 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
"1.23 "Eligible Inventory" means that portion of Borrower's Inventory consisting
of ethanol, bio-diesel and denaturant which is: (a) owned by Borrower, free and
clear of all Liens or encumbrances, except Permitted Liens; (b) held for sale by
Borrower in the ordinary course of the Borrower's business; (c) of good and
merchantable quality, free from defects for the purposes for which it is
intended; (d) as to which Bank has been able to perfect and maintain a perfected
first priority security interest; and (e) Bank, in its reasonable judgment and
in good faith, has not determined that it is unacceptable or should be
price-adjusted in any material respect."


3.3.  Amendment to Section 2.2.3 of the Loan Agreement. Section 2.2.3 of the
Loan Agreement is hereby amended by deleting the term "Two Million and 00/100
Dollars ($2,000,000.00)" and replacing it with the term "Six Million and 00/100
Dollars ($6,000,000.00)."


4.         Legal Effect.


4.1.  Except as specifically set forth in this Amendment, all of the terms and
conditions of the Loan Documents remain in full force and effect. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Loan Documents, as in effect prior to the
date hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
promissory notes, guaranties, security agreements, mortgages, deeds of trust,
environmental agreements, and all other instruments, documents and agreements
entered into in connection with the Loan Documents.


4.2.  Borrower represents and warrants that each of the representations and
warranties contained in the Loan Documents are true and correct as of the date
of this Amendment, and that no Event of Default has occurred and is continuing.


4.3.  The effectiveness of this Amendment and each of the documents, instruments
and agreements entered into in connection with this Amendment is conditioned
upon receipt by Bank of this Amendment and any other documents which Bank may
require to carry out the terms hereof.


5.         Integration. This Amendment, any documents executed in connection
herewith and the Loan Documents (as amended hereby and by any documents executed
in connection herewith) contain the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto.

 
2

--------------------------------------------------------------------------------

 

6.           Successors and Assigns. This Amendment shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Amendment nor any rights hereunder
may be assigned by Borrower. Bank shall have the right without the consent of or
notice to Borrower to sell, transfer, negotiate, or grant participation in all
or any part of, or any interest in, Bank's obligations, rights and benefits
hereunder.
 
7.           Indemnification. Borrower shall defend, indemnify and hold harmless
Bankand its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Amendment; and (b) all
losses or Bank expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Amendment, or
otherwise (including without limitation reasonable attorneys' fees and
expenses), except for losses caused by Bank's gross negligence or willful
misconduct.
 
8.          Severability of Provisions. In the event any one or more of the
provisions contained in this Amendment is held to be invalid, illegal or
unenforceable in any respect, then such provision shall be ineffective only to
the extent of such prohibition or invalidity, and the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
9.          Amendments. Neither this Amendment nor any provisions hereof may be
changed, waived, discharged or terminated, nor may any consent to the departure
from the terms hereof be given, orally (even if supported by new consideration),
but only by an instrument in writing signed by all parties to this Amendment.
Any waiver or consent so given shall be effective only in the specific instance
and for the specific purpose for which given.
 
10.       Waiver. No failure to exercise and no delay in exercising any right,
power, or remedy hereunder shall impair any right, power, or remedy which Bank
may have, nor shall any such delay be construed to be a waiver of any of such
rights, powers, or remedies, or any acquiescence in any breach or default
hereunder; nor shall any waiver by Bank of any breach or default by Borrower
hereunder be deemed a waiver of any default or breach subsequently occurring.
All rights and remedies granted to Bank hereunder shall remain in full force and
effect notwithstanding any single or partial exercise of, or any discontinuance
of action begun to enforce, any such right or remedy. The rights and remedies
specified herein are cumulative and not exclusive of each other or of any rights
or remedies which Bank would otherwise have. Any waiver, permit, consent or
approval by Bank of any breach or default hereunder must be in writing and shall
be effective only to the extent set forth in such writing and only as to that
specific instance.
 
11.        Interpretation. This Amendment and all agreements relating to the
subject matter hereof are the product of negotiation and preparation by and
among each party and its respective attorneys, and shall be construed
accordingly. The parties waive the provisions of California Civil Code § 1654.
 
12.       Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument. Delivery of an executed counterpart of
the signature page to this Amendment by telefacsimile shall be effective as
delivery of a manually executed counterpart of this

 
3

--------------------------------------------------------------------------------

 

Amendment, and any party delivering such an executed counterpart of the
signature page to this Amendment by telefacsimile to any other party shall
thereafter also promptly deliver a manually executed counterpart of this
Amendment to such other party; provided; however, that the failure to deliver
such manually executed counterpart shall not affect the validity,
enforceability, or binding effect of this Amendment.
 
13.      Attorneys' Fees and Costs of Enforcement. In the event that any action
is required to be taken by Bank to enforce or interpret its rights under this
Amendment and any documents executed in connection therewith or the Loan
Documents, whether or not suit is brought, or in the event of any dispute
arising from this Amendment and any document executed in connection therewith or
the Loan Documents Borrower shall pay to Bank the attorneys' fees and costs
incurred by Bank in connection therewith, including, without limitation, any
attorneys' fees and costs incurred in connection with any bankruptcy proceeding
of Borrower, including, without limitation, any motion for relief from stay or
dispute over or negotiation concerning cash collateral or nondischargeability,
and any expert witness fees.
 
IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.
 

 

 
KINERGY MARKETING, LLC
 
 
/s/ Neil Koehler                                               
By:  Neil Koehler
Its:  President and Chief Executive Officer
 
 
COMERICA BANK
 
 
/s/ Robert Harlan                                             
By:  Robert Harlan
Its:  Vice President — Western Market
 

 
 
4 

--------------------------------------------------------------------------------